Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00849-CV

                                          Araceli LOZANO,
                                              Appellant

                                                  v.

                        TEXAS A&M INTERNATIONAL UNIVERSITY,
                                      Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2011-CVZ-001762-D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 15, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the

party who incurred them.

                                                       PER CURIAM